Citation Nr: 0201849	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  96-27 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from November 1960 to 
October 1964.

This matter was last before the Board of Veterans' Appeals 
(Board) in April 2000, on appeal from a June 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

In a decision dated in July 1997, the Board denied the 
appellant's claim of entitlement to special monthly pension 
based on the need for the regular aid and attendance of 
another person. The Board remanded the claim of entitlement 
to special monthly pension by reason of being housebound. In 
June 1998, the RO granted special monthly pension by reason 
of being housebound.

The appellant challenged the denial of his claim for special 
monthly pension based on the need for the regular aid and 
attendance of another person before the U.S. Court of Appeals 
for Veterans Claims (Court).  By decision dated in September 
1998, and pursuant to the parties' joint motion, the claim 
was remanded for additional development of the evidence and 
readjudication.  In February 1999, the Board remanded the 
claim for additional development.  In November 1999, the RO 
affirmed its denial, and upon its April 2000 review, the 
Board denied the appellant entitlement to the benefit sought.  

The appellant again challenged the Board's decision before 
the Court.  By decision dated in June 2001 and pursuant to 
VA's request, the Court remanded the appellant's case to the 
Board for readjudication in light of the recently enacted 
Veterans Claims Assistance Act of 2000 ("VCAA").

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Regulations have been implemented 
in support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

Subsequent to the Court's remand, the appellant was apprised 
by letter dated October 24, 2001 of the Court's action, and 
was afforded the opportunity to submit additional argument 
and evidence in support of the appeal.  A report of contact 
memorandum dated November 9, 2001 reflects that the appellant 
contacted the Board and reported that he had no further 
argument or evidence to submit and desired that his claim be 
adjudicated.  

The Board has carefully reviewed these proceedings, as well 
as the evidence of record and the VCAA, and is of the opinion 
that this matter is ready for appellate review.  


FINDINGS OF FACT

1. By a rating decision dated in December 1999, the 
appellant's disabilities included a 100 percent rating for 
bipolar disorder and paranoid schizophrenia, a separate 20 
percent rating for urinary disorder, a 20 percent rating for 
degenerative disease of the lower back, a 10 percent rating 
for hemorrhoids, a 10 percent rating for hiatal hernia, a 10 
percent rating for hypertension, and a 10 percent rating for 
chronic obstructive pulmonary disease.

2. The appellant has a combined nonservice-connected 
disability rating of 100 percent and was awarded VA 
nonservice-connected disability pension benefits by action of 
the RO in November 1994; he was awarded special monthly 
pension for housebound status by action of the RO in June 
1998.

3. The appellant does not suffer from disabilities which 
render him so nearly helpless as to need the regular aid and 
attendance of another person.


CONCLUSION OF LAW

The criteria for the award of an increased special monthly 
pension based on the need for aid and attendance have not 
been met. 38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 
3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person.

For the sake of clarity, the Board will first review the 
applicable law, and then briefly review the factual evidence.  
The Board's analysis will follow.


The Applicable Law:

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a).  For pension 
purposes, a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly so helpless or blind 
as to need the regular aid and attendance of another person. 
38 U.S.C.A. § 1502(b).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed. It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).







Factual Background

The record in the instant case reveals that VA nonservice-
connected disability pension benefits were awarded the 
appellant in November 1994.  In June 1998, the RO awarded 
special monthly pension at the housebound rate.  See 38 
C.F.R. 
§ 3.351(d) (1999).  A review of the RO's most recent 
decision, dated in November 1999, shows that the appellant's 
disabilities are: bipolar disorder and paranoid 
schizophrenia, evaluated as 100 percent disabling, a urinary 
disorder, evaluated as 20 percent disabling, degenerative 
disease of the lower back, evaluated as 10 percent disabling, 
hemorrhoids, evaluated as 10 percent disabling, a hiatal 
hernia, evaluated as 10 percent disabling, hypertension 
evaluated as 10 percent disabling, and chronic obstructive 
pulmonary disease, evaluated as 10 percent disabling.

In June 1996 the appellant underwent a VA examination to 
ascertain the need for housebound status or permanent need 
for aid and attendance.  He was noted to be well-developed 
and well nourished.  As to his functional impairment, the 
appellant related that he was "very capable" of caring for 
himself, and there was no musculoskeletal impairment noted.  
He further stated that he could leave his premises whenever 
he wanted to and that he traveled by bus.  He denied problems 
with mobility or ambulation, and stated that he could do his 
own self-care.  He stated that, "[h]e may, if it strikes him 
to be convenient, go for a walk and maybe look for a job."  
On examination, balance and propulsion were unremarkable, and 
there was no need for mechanical assistance.  The examiner 
observed that the appellant's general examination was 
basically unremarkable, with a known history of Schatzke's 
ring and a mild sliding hiatal hernia with mild reflux in 
October 1994.

Upon VA examination in September 1996, the appellant was 
noted to be living with a live-in companion in a renovated 
garage/apartment.  The appellant's companion was reported to 
make regular repairs to the apartment, but was not reported 
to be assisting the appellant with any activities of daily 
living.  The examiner observed that his companion could be 
considered a "common-law wife."  The examiner observed that 
the appellant was capable of managing his benefit payments.  

Also in September 1996, the appellant underwent a VA Social 
and Industrial Survey.  The appellant was noted to be living 
in a rental dwelling, which he described as a "renovated 
garage, substandard living facility."  The examiner observed 
that the appellant had been previously diagnosed to have an 
affective disorder, obsessive/compulsive disorder, and a 
hiatal hernia.  Although the appellant was noted to be "very 
obsessive," he was logical and cooperative.  The appellant 
was observed to be "primarily a loner," although his closest 
friend was his live-in companion.  The appellant reported 
having very few hobbies, although he worked on his bicycles 
which he used for transportation.  

The examiner noted that while the appellant indicated obvious 
evidence of a severe psychiatric impairment resulting in 
complete social and industrial impairment, he appeared to be 
physically functional and was able to fend for himself.  The 
examiner further observed that the appellant's live-in 
companion was dependent upon the appellant for housing and 
food.  

An August 1997 VA radiographic study revealed that the 
appellant had marked narrowing with sclerotic changes and 
anterior osteophytic formation at L5-S1, with slight 
narrowing of L4-5.   

The appellant was reexamined in September 1997.  On 
examination, he was not blind, and he had no complaints 
except for chronic low back pain.  The appellant related that 
he frequently spent parts of his days working on his bike, 
and that he rode his bike in the evening quite frequently.  
He also stated that he took the bus downtown once or twice a 
week.  On examination, he was noted to be able to feed, bathe 
and attend to his needs without any assistance.  No muscle 
atrophy or weakness was noted. There were no deficits in 
weight bearing, balance or propulsion. There were no 
amputations, and no requirement for mechanical assistance 
when ambulating.  The diagnosis was chronic back pain.  There 
was no complaint of, or finding that the appellant was unable 
to dress, maintain personal hygiene, feed himself, or of a 
need for orthopedic or prosthetic devices.  

VA medical records dated throughout 1997-1998 reveal that the 
appellant was regularly treated for psychiatric symptoms, 
assessed by physicians as indicative of bipolar disorder and 
paranoid schizophrenia. In a January 1998 treatment note, the 
appellant is reported to have expressed a desire to find 
employment, but stated that he was unable to do so because he 
was without education.  It was noted that the appellant was 
living in a garage renovated into an apartment, and that he 
lived with a woman who cooked and maintained the home.  The 
medical records are devoid of any mention of an inability of 
the appellant to dress, maintain personal hygiene, feed 
himself, or of a need for orthopedic or prosthetic devices.  

The appellant underwent a VA psychiatric examination in June 
1998.  The examiner noted that the appellant continued to 
live in a garage, renovated into an apartment, for which he 
paid rent to his sister.   The examiner noted that the 
appellant made no subjective complaints.  He was noted to 
have been punctual for his examination, and appeared neatly 
groomed.  His mood was neutral and his affect was 
appropriate.  He was noted to have gross paranoid delusions 
of persecution, and evidence of thought insertion.  However, 
the examiner found that the appellant was capable of managing 
his benefit payments, and that he managed to pay his rent 
regularly as well as buy clothing and food.  There was no 
complaint of, or finding that the appellant was unable to 
dress, maintain personal hygiene, feed himself, or of a need 
for orthopedic or prosthetic devices.  

The appellant underwent a VA psychiatric examination in 
August 1999.  The examiner noted that the appellant had been 
living in an apartment by himself.  The appellant reported 
that he was taking no medication.  Although the examiner 
reported that it was difficult for the appellant to remain 
focused during the interview, the examiner was able to 
ascertain that the appellant's former live-in companion had 
moved to her own apartment.  As for the appellant, he 
reported that the appellant had then experienced a period of 
homelessness, but that he had obtained an apartment 
thereafter.  The appellant reported that he ate at fast food 
outlets; that he purchased his clothes at inexpensive stores, 
and that he rode his bicycle for transportation.  The 
appellant also stated that he had trouble sleeping at night 
and that he paced the floor.  The appellant otherwise 
reported that he was "broke," but that he was not a danger to 
himself or to others.  He denied having hallucinations, 
although he was noted to be delusional and paranoid.  The 
appellant was noted to be unemployed, living by himself, and 
using a bicycle for transportation.  

The appellant was diagnosed to have bipolar affective 
disorder and chronic paranoid schizophrenia, and a 
personality disorder with severe paranoid schizo type and 
obsessive/compulsive features.  He denied any suicidal or 
homicidal thoughts and his personal hygiene was "rather 
poor."  The examiner observed that although the appellant was 
delusional and had a bipolar disorder, he was "quite careful" 
regarding money:  he ensured his rent was paid and he lived 
frugally.  The examiner recommended that the appellant have 
appointed a guardian to oversee his financial matters.    

The appellant underwent a series of VA medical examinations 
in September 1999.  Upon gastrointestinal examination, it was 
noted that the appellant's weight had dropped from 200 to 180 
pounds, due to his inability to buy food.  Upon respiratory 
examination, the appellant denied having any difficulty with 
his respiratory tract system.  The appellant reported that he 
could walk about six blocks before becoming tired.  It was 
noted that the appellant did not experience any periods of 
incapacitation due to dyspnea, coughing or other respiratory 
problems.  It was noted that the appellant had a normal 
amount of energy, and that he was able to ambulate freely.  
As to his weight loss, the appellant attributed this to not 
having adequate funds to purchase food.  

Analysis

The critical question to be determined in this case is 
whether the appellant's disabilities have resulted in the 
need for regular aid and attendance of another person because 
of resultant helplessness due to mental and/or physical 
impairment. Based on its review of the record, the Board 
finds that it has not.


As an initial matter, the appellant does not contend and the 
evidence does not show indicia of any inability on the part 
of the appellant to dress, maintain personal hygiene, feed 
himself, or of a need for orthopedic or prosthetic devices.  
Instead, while the appellant clearly does have significant 
psychiatric impairment, his consistent report and contention 
is that he is entitled to the benefit sought because of 
financial need:  the appellant has repeatedly reported that 
he cannot afford decent housing and that he does not have 
sufficient funds to buy food.  (See, e.g., appellant's 
letters dated in September , November, and December 1996; 
January, March, August, September, November, and December 
1997; July, August, November, and December 1998; January, 
February, June, and December 1999 and January 2000.).  

Indeed, in the appellant's informal brief filed before the 
Court in January 2001, the appellant argues in part that the 
Board previously erroneously applied the law because he is in 
need of extra income, and cannot pay all of his rental and 
food costs, and he had no funds remaining at the end of the 
month.     
 
The evidence consistently shows that while the appellant is 
psychiatrically impaired, this disorder has not resulted in 
the need for regular aid and attendance of another person.  
In this regard, the RO determined that the appellant was 
competent for VA purposes in November 1996, and VA medical 
examinations as outlined above are devoid of any mention 
indicative of an inability of the appellant to dress, 
maintain personal hygiene, feed himself, or of a need for 
orthopedic or prosthetic devices - critical factors in the 
determination of whether a claimant is entitled to special 
monthly pension based on the need for aid and attendance 
under 38 C.F.R. 
§ 3.351.  

In particular, although the appellant has reportedly has not 
worked since 1980, he   has never been hospitalized for 
psychiatric care. The September 1996 report notes that he is 
able to pay his rent, and buy his food and clothing.  The 
August 1999 report indicates that the appellant was not on 
any medication, and that his primary complaints involved his 
finances. He was reported to be competent to handle his 
finances, although a guardian was recommended. The 
appellant's Global Assessment of Functioning score was 30, 
which suggests behavior considerable influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); [Observing 
that GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness" under the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores of between 31 to 40 suggest 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasional fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  Carpenter at 
242.  

Although the November 1994 report shows that the social 
worker stated that the appellant was "as psychotic as anybody 
that this social worker has seen," there was no complaint of, 
or finding that the appellant was unable to dress, maintain 
personal hygiene, feed himself, or of a need for orthopedic 
or prosthetic devices.  

The evidence shows that although the appellant has been 
diagnosed with several physical disabilities, the appellant 
is fully mobile and he rides his bike and takes the bus on a 
frequent basis.  He is able to attend to his own needs.  The 
appellant's primary disability is his psychiatric disability.  
The Board notes that the appellant is not shown to be taking 
medication for control of his psychiatric symptoms, nor has 
he been hospitalized for these symptoms.  In particular, 
there is nothing in the claims files to show that his 
psychiatric symptoms have resulted in an inability to dress 
and undress himself or to keep himself ordinarily clean and 
presentable, an inability to feed himself, an inability to 
tend to the wants of nature, or that he requires care and 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  See 38 C.F.R. 
§ 3.352(a).  

Because the appellant is not shown to be blind, a patient in 
a nursing home on account of mental or physical incapacity or 
helpless or blind, or so nearly so helpless or blind as to 
need the regular aid and attendance of another person.  The 
Board therefore finds that the appellant is not so nearly 
helpless as to require the regular aid and attendance of 
another person, and that the criteria for entitlement to 
special monthly pension on account of the need for the 
regular aid and attendance of another person have not been 
met.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.351, 3.352.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person have been met 
at this time.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit favorable action on the appellant's 
claim. 38 U.S.C.A. § 5107(b).

As noted, this matter has been remanded to the Board for 
readjudication under the VCAA, which in essence provides that 
VA must make reasonable efforts to advise and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a VA benefit, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

First, it cannot be doubted that the appellant has been 
repeatedly advised of the required statutes and regulations 
pertinent to the substantiation of the claim.  In particular, 
numerous Statements of the Case have been issued throughout 
the pendency of this matter, and although the Board's July 
1997 and April 2000 decisions were vacated, both detailed the 
statutes and regulations necessary to substantiate a claim 
for the benefit sought.  

There is no indication that further evidence exists or could 
be generated that could substantiate the claim.  Although 
before the Court and previously of record the appellant has 
reported that he was prohibited from completing a VA 
examination and was barred from a VA medical facility, there 
is no evidence to substantiate the appellant's complaint:  
the reports of VA medical examination all reflect that they 
were completed and reviewed.  Further, a November 1999 report 
of contact memorandum reflects that the RO ascertained that 
the appellant was asked to leave a VA medical facility when 
he did not have an appointment and was noted to be "hanging 
around talking to other veterans."  The RO specifically 
ascertained that the appellant "has not been barred from VA."

Moreover, and as noted, the appellant has been consistently 
found to be without complaint or finding that he is unable to 
dress, maintain personal hygiene, feed himself, or needs 
orthopedic or prosthetic devices.  Moreover, the appellant 
has not argued that such evidence could be generated.  As 
noted, his primary contention has consistently been that he 
needs additional funds for rent and food.  See report of 
contact memorandum, dated November 12,, 1999.  

Given these matters of record, further development of the 
claim is not warranted, and would serve no purposes other 
than delay its resolution and impose unnecessary burdens on 
VA and the Board.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).     


ORDER

Special monthly pension by reason of the need for aid and 
attendance of another person is denied.

		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

